Case 1:21-cv-22863-KMM Document 89 Entered on FLSD Docket 09/10/2021 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


  JUDITH ANNE HAYES, individually
  and on behalf of W.H., a minor, et al.
                                                                CASE NO: 1:21-cv-22863-KMM
         Plaintiffs,
  v.

  GOVERNOR RONALD DION DESANTIS, in his official
  Capacity as Governor of the State of Florida; et al.,

        Defendants.
  ________________________________________________________/


   FOURTH NOTICE OF FILING IN SUPPORT OF PLAINTIFFS’ AMENDED MOTION
                  FOR PRELIMINARY INJUNCTION [DE 17]

         COMES NOW, Plaintiffs, JUDITH ANNE HAYES, individually and on behalf of W.H.,

  a minor, et al., by and through the undersigned counsel, and h, by and through the undersigned

  counsel, and hereby files the Order quashing the trial court’s vacatur of the automatic stay imposed

  in Scott v. DeSantis in 2021-CA-1382, attached hereto as Exhibit A - most notably:

         Upon our review of the trial court’s final judgment and the operative pleadings, we
         have serious doubts about standing, jurisdiction, and other threshold matters. These
         doubts significantly militate against the likelihood of the appellees’ ultimate
         success in this appeal.
  With regards to the consideration of Plaintiffs’ Motion for Preliminary Injunction, Plaintiffs

  respectfully requests that this Court take judicial notice of the attached, as well as the additional

  arguments on the dispositive issues of administrative conditions in response to the State

  Defendants’ Motion to Dismiss, in ECF 88.

  Respectfully submitted this 10th day of September 2021.

                                                By: /s/Matthew W. Dietz _____
                                                Matthew W. Dietz, Esq.
                                                Florida Bar No. 84905

                                               Page 1 of 2
Case 1:21-cv-22863-KMM Document 89 Entered on FLSD Docket 09/10/2021 Page 2 of 2




                                                Stephanie Langer, Esq.
                                                Florida Bar No. 149720
                                                2990 Southwest 35th Avenue
                                                Miami, Florida 33133
                                                T: (305) 669-2822 / F: (305) 442-4181
                                                slanger@justDIGit.org
                                                mdietz@justdigit.org
                                                aa@justdigit.org

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 10th , 2021, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send notice of electronic

  filing to all parties and counsel of record, or in some other authorized manner for those counsel or

  parties who are not authorized to receive notices electronically.

                                                By: /s/Matthew W. Dietz _____
                                                Matthew W. Dietz, Esq.
                                                Florida Bar No. 84905
                                                Stephanie Langer, Esq.
                                                Florida Bar No. 149720
                                                2990 Southwest 35th Avenue
                                                Miami, Florida 33133
                                                T: (305) 669-2822 / F: (305) 442-4181
                                                slanger@justDIGit.org
                                                mdietz@justdigit.org
                                                aa@justdigit.org




                                              Page 2 of 2
